TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00111-CV



                                      Paul Jacobs, Appellant

                                                   v.

                                    Christina Jacobs, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 207TH JUDICIAL DISTRICT
          NO. 10-0344, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant’s brief was due on January 18, 2013. On February 28, 2013, this Court

notified appellant that his brief was overdue and that a failure to respond by March 11, 2013, would

result in the dismissal of this appeal for want of prosecution. To date, appellant has not filed a brief

or a motion for extension of time. Accordingly, we dismiss this appeal for want of prosecution. See

Tex. R. App. P. 38.8(a); 42.3(b).



                                                __________________________________________

                                                Scott K. Field, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: April 11, 2013